Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image Processing Using a Point Cloud Generating Sections and a Surface of a Mesh”.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  It is described as a prior art technique in the disclosure (e.g. please see the originally filed specification on pages 12-13 including in paragraphs [0027]-[0028].
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will 


Claim Objections
	Claims 10 and 11 are objected to because of the following informalities: In claim 10 “the single surface” lacks antecedent basis and in claim 11 “the single vector” lacks antecedent basis.  
Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


§ 112(f) interpretation despite the absence of “means.”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a point cloud generating section” in claims 1-19, “a mesh shape restoring section” for claims 17-19, “a lossless decoding section” for claim 18, “an Octree decoding section” for claims 18-19, and “a position information coding section” for claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 



Allowable Subject Matter
	Claims 3-4, 6, 8-9, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berge et al. (NPL Doc, “Generation and VR Visualization of 3D Point Clouds for Drone Target Validation Assisted by an Operator”).

As per claim 1, Berge teaches the claimed:
1. An image processing apparatus comprising: 
a point cloud generating section that generates point cloud data (Please see the last paragraph in section I where they state: “Our contributions in this paper include: 1) an innovative method to generate 3D point clouds from 3D scenes composed by meshes”.  This point cloud generation section also uses computer hardware as indicated in the last paragraph in section IV.A.  This hardware includes a computer with a processor and a graphics card) by positioning a point at an intersection point between a surface of a mesh and a vector including (in section III.B middle of the 1st paragraph where they state “… simulating the Ladar sensor, we launch a virtual ray. We then store the position of the point corresponding at the intersection with this ray and the meshes of the 3D scene”.  In this instance, the “virtual ray” corresponds to the claimed “vector”), as a start origin, position coordinates corresponding to a specified resolution (In section III.A, 1st paragraph “… For the Ladar sensor, we must define the resolution of the sensor in pixel (X res ∗ Y res), the angle α corresponding to the inclination of the Ladar and the Field of View (FoV) of the sensor (cf. Fig.1)” and section III.A, 2nd paragraph “… We simulate the Ladar sensor with a virtual camera that looks at the point F with an angle of view of FoV”.  Also please see in section III.B, middle of the 1st paragraph where they refer to “For each pixel (128 ∗ 128) of the image of the virtual camera simulating the Ladar sensor, we launch a virtual ray. We then store the position of the point corresponding at the intersection with this ray and the meshes of the 3D scene. For one area, we obtain point clouds of 1,638,400 points.”  
In this instance, an intersection between the virtual rays and mesh surface is determined which defines the individual points for the point cloud.  Further, the rays are cast from the virtual sensor where the virtual itself has a resolution that defines “start origin” as well as “position coordinates” for the virtual rays cast into the scene that may intersect with the mesh surfaces.  These passages from the reference defined these virtual sensor and virtual rays with respect to the specified resolution of the virtual sensor using pixels (X res ∗ Y res) to launch virtual rays that intersect with the mesh surface).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang et al. (Pub No. US 2017/0330367 A1).

As per claim 2, Berge alone does not explicitly teach the claimed limitations.
However, Berge in combination with Chang teaches the claimed:
2. The image processing apparatus according to claim 1, wherein the point cloud generating section performs intersection determination between the surface and the vector, and in a case of determining that the surface and the vector intersect each other, calculates coordinates of the intersection point (As mentioned above, Berge in in section III.B middle of the 1st paragraph teaches of storing the position of a determined intersection between the ray (a vector) and the mesh e.g. where they state “… simulating the Ladar sensor, we launch a virtual ray. We then store the position of the point corresponding at the intersection with this ray and the meshes of the 3D scene”.
	While Berge teaches of this feature, Berge does not go into more technical detail as to how the coordinate for the intersection point is calculated.  Please see Chang in [0049] which provides more detail.  In particular, Chang in [0049] recites “Further, the intersection 130 reads a triangle list included in the leaf node intersecting with the rays. In addition, the intersection 130 may read coordinate information on the triangle list and perform an intersection test on the given rays, and use a distance from the triangle hit by rays and a vector value of the given rays to calculate a coordinate value of a ray-triangle hit point.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the coordinate value as taught by Chang with the system of Berge in order to provide the location details to the system of Berge.  For example, Berge would benefit from this information because the coordinates provide the exact location in which the intersection occurs between the ray and a surface of the mesh.  Thus, this provides numerical values in which can be stored by Berge for storing the intersection position.


As per claim 5, Berge teaches the claimed:
5. The image processing apparatus according to claim 2, wherein the point cloud generating section performs the intersection determination between the surface and the vector including the start origin located within a range of each of vertices of the surface (Berge teaches this feature in section III.A and III.B and in figure 2a-b where the start origin for the rays (or vectors) is located at a “Number of Views” or “NoV” that are located within a given radius of the ground models represented by the mesh and its vertices.   For example, Berge at the end of section III.A refers to “We obtains DroneRadius ~ 326.12m and Lengthsense ~ 68.36m corresponding to a full circular area covered with a diameter of 125m” and the beginning of section III.B recites “In order to generate the full 3D point clouds viewed by the drone, we subdivide the circular movement of the drone by NoV (Number of Views) position. For each position of the drone, we generate one 3D point cloud … that fits what the Ladar sensor sees … For each pixel (128 * 128) of the image of the virtual camera simulating the Ladar sensor, we launch a virtual ray. We then store the position of the point corresponding at the intersection with this ray and the meshes of the 3D scene.”  Thus, in this instance, start origins for the rays cast into the scene are within the drone radius range of each vertices of the mesh).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Binder et al. (Pub No. US 2017/0206231 A1).

As per claim 7, Berge alone does not explicitly teach the claimed limitations.
However, Berge and Chang in combination with Binder teaches the claimed:
7. The image processing apparatus according to claim 2, wherein, in a case where the coordinates of the calculated intersection point are outside a bounding box, the point cloud generating section deletes the intersection point (Please see Binder in figure 11 where for vector (ray) 1151 intersects at tL0 and tL1 and then later intersects at tR0 and RL1.  In this instance, intersection points at tR0 and RL1 are deleted because this node is pruned due to these intersections being located outside of bounding box 1155 where the first intersections occur.  Also, please see Binder in [0117] and [0119]).
	It would have been obvious to one of ordinary skill in the art before the effective filing .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Palka et al. (Pub No. US 2017/0109462 A1).

As per claim 10, Berge alone does not explicitly teach the claimed limitations.
However, Berge and Chang in combination with Palka teaches the claimed:
10. The image processing apparatus according to claim 2, wherein the point cloud generating section performs the intersection determination on each of a plurality of the vectors with respect to the single surface in parallel (Please see Palka in [0085] such as where they refer to “… This algorithm is well suited to implementation using vector instructions, where several rays are tested at the same time in terms of existence of an intersection with a single triangle”.  In this instance, the “single triangle” corresponds to the claimed “single surface” and the “several rays” corresponds to the claimed “a plurality of the vectors”.  This intersection determination is done in parallel because several rays are tested at the same time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the intersection determination on each of a plurality of the rays with respect to the single surface in parallel as taught by Palka with the system of Berge .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Bakalash et al. (Pub No. US 2014/0300595 A1).

As per claim 11, Berge alone does not explicitly teach the claimed limitations.
However, Berge and Chang in combination with Bakalash teaches the claimed:
11. The image processing apparatus according to claim 2, wherein the point cloud generating section performs the intersection determination on each of a plurality of the surfaces with respect to the single vector in parallel (Bakalash in [0046] “The run time collision process between ray and polygons is demonstrated in FIG. 7B. Ray 705 passes group of polygons. The ray hits the fragments 701 and 702, belonging to two separate polygons, wherein fragment 701 is the first to collide … The above described collision procedure can be done sequentially, fragment by fragment, starting from the beginning of the ray, or all fragments in parallel “.  In this instance, the fragments correspond to the claimed “a plurality of the surfaces” and the ray corresponds to the claimed “single vector”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the intersection determination on each of a plurality of the surfaces with respect to the single vector (single ray) in parallel as taught by Bakalash with .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Carbonera et al. (Pub No. US 2013/0169638 A1).

As per claim 12, Berge alone does not explicitly teach the claimed limitations.
However, Berge and Chang in combination with Carbonera teaches the claimed:
12. The image processing apparatus according to claim 2, wherein the vector includes, as a start origin, position coordinates corresponding to a specified voxel resolution (Please Carbonera in figure 16 and [0124] “Each ray is cast from a respective point on the j-k plane with i=0 until the ray reaches the other side of the voxel grid where i=I (which is the number of voxels in the "i" direction of the grid) … The maximum number of rays that are cast is a function of the dimensions of the voxel grid 66. Accordingly, because the voxel grid 66 has the dimensions J-K, the maximum possible number of rays cast during the ray casting technique will be JxK”
	In this instance, the rays (vectors) each being cast from a respective point on the j-k plane to reach the other side of the voxel grid corresponds to the claimed each vector including a start origin.  The respective points on the j-k of the voxel grid corresponds to a specified voxel resolution because this grid resolution is the specified voxel resolution).
	It would have been obvious to one of ordinary skill in the art before the effective filing . 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Carbonera and Vorobyov et al. (Patent No. US 10,825,244 B1).

As per claim 13, Berge alone does not explicitly teach the claimed limitations.
However, Berge and Chang in combination with Carbonera and Vorobyov teaches the claimed:
13. The image processing apparatus according to claim 2, wherein the vector includes, as a start origin, position coordinates corresponding to a power of 2 of a specified voxel resolution (Carbonera in figure 16 and in [0124] teaches that the vector (such as a ray) may include as a start origin, positional coordinates corresponding of a specified voxel resolution.  The reasons and rationale for Carbonera teaching these features is incorporated from claim 12.  It is noted that while Carbonera teaches of a specified voxel resolution, Carbonera is silent about the specified voxel resolution having a power of 2 per se.  Vorobyov teaches that this feature was known in the art, e.g. please see Vorobyov at the bottom of col 5 to the top of col 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the specified voxel resolution to be a power of two as taught by Vorobyov with the system of Berge as modified by Chang and Carbonera in order to help the computer and graphics hardware run more efficiently.  For example, computer-based systems represent numbers using a binary format and thus it is more efficient for the computer system to allocate and reference areas of memory for computation using blocks of data in the size of powers of two.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Carbonera and Hatfield et al. (Patent Number 6,126,603).

As per claim 14, Berge alone does not explicitly teach the claimed limitations.
However, Berge and Chang in combination with Hatfield teaches the claimed:
14. The image processing apparatus according to claim 2, wherein positions of start origins of the vectors in three axial directions perpendicular to one another are independent of one another (Carbonera in figure 16 and in [0124] teaches that the vector (such as a ray) may include as a start origin, positional coordinates corresponding of a specified voxel resolution.  The reasons and rationale for Carbonera teaching these features is incorporated from claim 12. Hatfield show this feature in figure 4 where each of rays (vectors) 62 has start origins at lattice points in the 3D grid 54 in three axial directions perpendicular to one another.  Also, please see Hatfield in col 5, lines 59-61 recites: “Each of the rays 62 is cast from the data volume voxel lattice point toward the image plane”.  These start origins at the lattice points in the 3D grid 54 in figure 4 of Hatfield are each independent of one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the ray (vector) to include, as a start origin, position coordinates corresponding to a specified voxel resolution as taught by Carbonera with the system of Berge as modified by Chang.  The motivation of claim 12 is incorporated herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the positions of start origins of the vectors in three axial directions perpendicular to one another to be independent of one another as taught by Hatfield with the system of Berge as modified by Chang and Carbonera.  This allows each ray from each of these start origins to be processed from a unique location which allows the scene to be traversed for intersections more thoroughly.  In addition, this provides a larger range of start origin locations in which to cast rays (or vectors) to determine intersections with portions or surfaces within the scene. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Carbonera, Hatfield, and Schweizer et al. (Pub No. US 2011/0029329 A1).


However, Berge and Chang in combination with Hatfield and Schweizer teaches the claimed:
15. The image processing apparatus according to claim 2, wherein intervals between start origins of the vectors in three axial directions perpendicular to one another are independent of one another (Carbonera in figure 16 and in [0124] teaches that the vector (such as a ray) may include as a start origin, positional coordinates corresponding of a specified voxel resolution.  The reasons and rationale for Carbonera teaching these features is incorporated from claim 12.  Also, as mentioned above for claim 13, Hatfield teaches of establishing start origins of the vectors (rays 62) by establishing these are the lattice points in three axial directions perpendicular to one another in the grid 54 in figure 4 and in col 5, lines 59-61 of Hatfield.  Thus, the reasons and rationale for Hatfield teaching this feature are also incorporated herein from claim 13.  Hatfield is silent about the intervals between the lattice points in 54 in figure 4 from being independent of one another.  Schweizer teaches that this feature was known in the art, e.g. please see Schweizer in [0032] where they refer to arranging the voxel grid into non-cubic voxels.  In this instance, the non-cubic voxels in the grid is the result of independently using different intervals between the grid or lattice points in each of the three axial directions that are perpendicular to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the ray (vector) to include, as a start origin, position coordinates corresponding to a specified voxel resolution as taught by Carbonera with the system of Berge as modified by Chang.  The motivation of claim 12 is incorporated herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the positions of start origins of the vectors in three 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use voxel grids having independent intervals in each of the three axial directions that are perpendicular to one another as taught by Schweizer with the system of Berge as modified by Chang, Carbonera, and Hatfield in order to provide more flexibility in terms of the starting positions of the rays being cast into the scene.  For example, independent control over one or more axial directions in the voxel grid allows the system to more closely (or alternatively less closely) sample certain features within the scene along a given direction.  Thus, it provides a level of detail control over the sampling within the 3D scene along each given direction.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berge in view of Chang in further view of Wu et al. (Pub No. US 2016/0125577 A1).

As per claim 16, Berge alone does not explicitly teach the claimed limitations.
However, Berge and Chang in combination with Wu teaches the claimed:
16. The image processing apparatus according to claim 2, wherein the point cloud generating section includes, in the point cloud data, a point not positioned at the intersection point (Wu teaches this feature by teaching of adding additional new points to the point cloud in order to patch holes and then smooth these patches.  Thus, these points are included into the point cloud not due to intersection points but due to filling detected holes within the point cloud.  For example, please see Wu in [0032] “At block 360, the judging module 16 judges whether there is other voids in the point cloud that need to be patched up” and [0033] “At block 370, the smoothing module 17 smoothes the point cloud after it is patched up. During the smoothing process of the point cloud, the smoothing module 17 determines the normal vectors of the added points in the void”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the point cloud data a point not positioned at the intersection point as taught by Wu with the system of Berge as modified by Chang in order to allow points to be added to the point cloud to allow holes to be filled or repaired.  Thus, this may help improve the model and surface quality of the point cloud by providing a more complete data set.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699